       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 1 of 21 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

CARMEN M. ORTIZ

       Plaintiff,                                           CASE NO.: ____________________
vs.

BRIGHTVIEW LANDSCAPE SERVICES, INC.,
MANUEL ZEPEDA,

      Defendant(s).
_________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, CARMEN M. ORTIZ (“ORTIZ”), by and through the undersigned counsel, sues

Defendants, BRIGHTVIEW LANDSCAPE SERVICES, INC (“BRIGHTVIEW”) and MANUEL

ZEPEDA (“ZEPEDA”) (BRIGHTVIEW and ZEPEDA are hereinafter collectively referred to as

“Defendants”) and states:

                            JURISDICTION, VENUE AND PARTIES

       1.       This is an action for damages brought against Defendants pursuant to Title VII of

the 1964 Civil Rights Act and the Florida Civil Rights Act Section 760.01 et al, and an action

against Defendants for various Florida State Law claims. This Court has original, concurrent and

subject matter jurisdiction pursuant to article III, section 1 of the U.S. Constitution, 28 U.S.C.

sections 1331, 1332 and 1343 and Florida Constitution.

       2.       ORTIZ is a female; and she is a resident of Orange County, Florida.

       3.       BRIGHTVIEW is a Florida corporation who is doing business in Orange County,

Florida. BRIGHTVIEW is authorized to do business in the State of Florida and is doing business


                                    Complaint and Demand for Jury Trial
                                                Pg. 1 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 2 of 21 PageID 2



in the State of Florida. The employment practices complained herein all occurred in Orange

County, Florida.

       4.      ZEPEDA is an employee of BRIGHTVIEW, and he was the Manager, co-worker

and supervisor at the BRIGHTVIEW where ORTIZ was assigned to work. At all times alleged

herein, ZEPEDA was acting within the course and scope of his employment with

BRIGHTVIEW.

                                FACTUAL ALLEGATIONS

       5.      BRIGHTVIEW is a commercial landscaping company.

       6.      On or about April 17, 2017, ORTIZ was hired at BRIGHTVIEW. She worked for

BRIGHTVIEW as a concrete laborer to perform pre and post cleaning tasks, for the application

of the concrete area.

       7.      ZEPEDA is an employee of BRIGHTVIEW. He had supervisory responsibilities

and duties relative to ORTIZ at the location or place of ORTIZ’s employment.

       8.      ORTIZ was an impeccable employee who performed her job excellently.

       9.      About a month after ORTIZ started working under the supervision of ZEPEDA,

ZEPEDA made his interest in ORTIZ known to ORTIZ.

       10.     Although ORTIZ was married, on March 16, 2018, ZEPEDA made unwelcome

and inappropriate sexual remarks or physical advances in the workplace (i.e., ZEPEDA asked

ORTIZ to perform oral sex on him and if he could touch her vagina). ORTIZ immediately voiced

her strong opposition and told ZEPEDA to stop and to respect her because she was a married

woman, and that she would report ZEPEDA to his supervisor if he continued to make such

unwelcome and inappropriate sexual advances.

                                  Complaint and Demand for Jury Trial
                                              Pg. 2 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 3 of 21 PageID 3



        11.       ZEPEDA continued to make unwelcome and inappropriate sexual remarks

directed to ORTIZ every day thereafter, thereby forcing ORTIZ to report the incident to

ZEPEDA’s immediate supervisor, Mr. Javier Ruiz (“Mr. Ruiz”). However, her complaint was

ignored by BRIGHTVIEW.

        12.       On March 19, 2018, during the scope of employment, ZEPEDA advanced on

ORTIZ physically by grabbing her forcibly by her triceps as a way to control her movement, to

which ORTIZ yelled “take your hands off of me, don’t touch me again and please respect me!”

        13.       After seeing her upset reaction, ZEPEDA in a mocking tone – and with a smile on

his face – asked ORTIZ, “have you thought about my proposal?”, “Either you come with me to

another place when we finish work today to have sex, or you will see how they are going to fire

you from this company”. ORTIZ replied, “I am not afraid of you. You are an abuser. I will report

you to Human Resources. You need to respect me. I need my job, and I am a married woman”.

        14.       Immediately after the incident, ORTIZ used BRIGHTVIEW’s complaint

mechanism or grievance system and reported the incident to ZEPEDA’s then supervisor; but her

complaint was ignored by BRIGHTVIEW.

        15.       From March 19, 2018 through March 27, 2018, ZEPEDA continued to make

sexual advances and requests directed at ORTIZ, by telling her, “you’re fine”, “I want to fuck

you”; and on an occasion, ZEPEDA reached to grab her as she was trying to get away from him

for her safety.

        16.       Because ORTIZ got away for her safety, ZEPEDA got angry and engaged in a

course of retaliatory conduct against ORTIZ, including giving her unfavorable work assignments

and duties (e.g., forced ORTIZ to move heavy lumber from one site to the next without the

                                    Complaint and Demand for Jury Trial
                                                Pg. 3 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 4 of 21 PageID 4



proper machinery – concrete buggy –, which was not her job description), intensified the sexual

advances and significantly humiliated her.

       17.        On April 3, 2018, when ORTIZ arrived at the workplace, ZEPEDA offered to pay

ORTIZ for sex, to which she replied, “you don’t understand! I don’t want you to bother me.

You’re an abuser! I'm married!”, to which ZEPEDA responded by calling her a “bitch” and

exclaimed, “now you will see everything you will do here today!” He then retaliates against her

by giving her harsh work.

       18.        From April 1, 2018 through April 15, 2018, ZEPEDA continued with the

unwelcome sexual advances and request for sexual favors – daily. During this period of time, he

continued to make sexual remarks (e.g., “I want to have you”, “come with me and I’ll pay you”)

and continued the sexual advances (e.g., grabbing her by her triceps as a way to control her

movement).

       19.        During said time period, ORTIZ continued to inform ZEPEDA that his conduct

was inappropriate and unwelcome and that he needed to stop. ORTIZ kept repeating the same

thing; to wit, “leave me alone”, “I’m married, please understand”, “I need my job!”. Instead of

stopping, ZEPEDA countered with “If you don’t do what I tell you to do [sexual advances], I will

get you fired.”

       20.        ORTIZ took 15 days off, in part, because of the stressful, offensive and hostile

work environment created by the conduct of ZEPEDA.

       21.        Upon her return dated May 9, 2018, she heard ZEPEDA saying, “you are here

again bitch, you will see! Now I'm going to have sex with you, you'll do everything I ask, you're

going to suck my cock as many times as I want, or else you’re going to lose your job”. He

                                     Complaint and Demand for Jury Trial
                                                 Pg. 4 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 5 of 21 PageID 5



grabbed ORTIZ by her triceps again – as a way to control her – and exclaimed, “your breasts

look very nice, I want to touch them.”

       22.     ZEPEDA’s conduct explicitly and implicitly affected ORTIZ’s employment,

unreasonably interfered with ORTIZ’s work performance, and created an intimidating, hostile or

offensive work environment. The conduct of ZEPEDA was objectively and subjectively

offensive to ORTIZ. In fact, ORTIZ would constantly try to get away from ZEPEDA to avoid

been violated by him, she felt unsafe, terrified and intimidated whenever he was within

proximity.

       23.     ORTIZ had to continue to endure increased prolonged sexual harassment,

humiliation and intimidation from ZEPEDA for the month of May and early June.

       24.     On June 5, 2018, ZEPEDA approached ORTIZ during her scheduled shift and

began to sing a sexually explicit song in the presence of Mr. Ruiz. He began to sing in Spanish,

“Carmennnn, I'm going to put my whole cock completelyyyyyyyyy inside of you!” ORTIZ

responded with, “you are an abuser. I’m tired of your offensive conduct towards me”, to which

ZEPEDA replied, “now I am happy because I am going to fuck you over, but first, I'm going to

put my cock inside of you.”

       25.     From June 5, 2018 through June 21, 2018, ZEPEDA continued to sing sexually

explicit songs directed at ORTIZ. In some instances, he even mentioned her name.

       26.     ZEPEDA kept retaliating against ORTIZ by forcing her to perform unfavorable

work assignments and duties, or assignments she was not qualified, certified or employed to do

(e.g., using a Plate Compactor and Vibratory Asphalt/Soil Rammer, which is a heavy machine

that requires a specific certification for use; transporting ZEPEDA’s personal heavy tools from

                                  Complaint and Demand for Jury Trial
                                              Pg. 5 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 6 of 21 PageID 6



one job site to the next and etc.). ZEPEDA was retaliating against ORTIZ because she refused to

succumb to his requests for sexual favors.

       27.     On or about June 18, 2018, ORTIZ recorded – through her smart phone – a video

of ZEPEDA singing sexually explicit songs in Spanish in ORTIZ’s presence. Because ORTIZ

refused to entertain his banter, ZEPEDA punished ORTIZ by forcing her to go to another area to

lift heavy lumber – which was not her job description. Then ZEPEDA would stand right behind

her to stare at her butt every time ORTIZ bent down to pick up a lumber. And every time she

bent to pick up a lumber, he would repeat, “Ohh, yeah Baby!!!” in a sexual manner.

       28.     Because ORTIZ was unsatisfied at how BRIGHTVIEW had handled her

complaints, on June 21, 2018, ORTIZ followed the instructions contained in BRIGHTVIEW’s

Employee Handbook and personally reported the incidents to BRIGHTVIEW’s Human

Resources manager and Personnel Selection manager. ORTIZ took with her all the evidence she

had gathered, including the video discussed above. Yet, BRIGHTVIEW ignored her complaints.

       29.     Instead of protecting ORTIZ from her offender, BRIGHTVIEW punished ORTIZ

by allowing her to continue to work within proximity with her offender.

       30.     ORTIZ had to continue to endure increased prolonged sexual harassment,

humiliation and intimidation from ZEPEDA for the months of June and September of 2018.

       31.     ORTIZ voiced her strong opposition and told ZEPEDA “to stop” and “no” on

numerous occasions, but her complaints were all ignored.

       32.     ORTIZ rejected all of ZEPEDA’s advances and sexual remarks and constantly

complained to BRIGHTVIEW. Yet, no actions or remedial measures were taken to cease

ZEPEDA’s outrageous and continuous conduct and harassment by BRIGHTVIEW.

                                  Complaint and Demand for Jury Trial
                                              Pg. 6 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 7 of 21 PageID 7



        33.     BRIGHTVIEW’s failure to intervene and stop this repulsive conduct by

ZEPEDA, culminated into ZEPEDA physically assaulting and harassing ORTIZ during work

hours for months.

        34.     All conditions precedent to the institution of this action have occurred or have

been waived, including, but not limited to, the Notice of Right to Sue from the Equal

Employment Opportunity Commission. See Exhibit “A”.

                                         COUNT I
         Title VII Violation and Claim Against BRIGHTVIEW: Sexual Harassment

        35.     This is an action for Sexual Harassment Environment against BRIGHTVIEW

under Title VII.

        36.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 above, as if

fully set forth herein.

        37.     ORTIZ has exhausted his administrative remedies as described in paragraph 34

above and therefore all conditions precedent to filing suit under Title VII, have been met.

        38.     ORTIZ is a member of a protected class in that she was being sexually harassed

because of Sex.

        39.     BRIGHTVIEW upon information and belief following a reasonable investigation,

were at all times an employer within the meaning of Title VII and has/had more than fifteen (15)

employees.

        40.     ORTIZ was subjected to continuous and pervasive sexual harassment and

discrimination because of her sex in the form of a hostile work environment in that she was

required to undergo repeated inappropriate offensive conduct, touching and comments from her


                                    Complaint and Demand for Jury Trial
                                                Pg. 7 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 8 of 21 PageID 8



Manager, co-worker and supervisor, ZEPEDA, as described in detail above.

        41.     As a direct and proximate result of the aforementioned violations, ORTIZ has

suffered a loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,

inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe emotional

distress and anguish.

        WHEREFORE, ORTIZ respectfully requests a judgment against BRIGHTVIEW for

compensatory damages, loss benefits, loss income including back pay and front pay, prejudgment

interest, attorney’s fees and costs pursuant to Title VII et. seq., will be seeking punitive damages,

a trial by jury on all issues so triable and any other relief this court deems just and proper.

                                       COUNT II
    Title VII Violation and Claim Against BRIGHTVIEW: Hostile Work Environment

        42.     This is an action for Hostile Work Environment against BRIGHTVIEW under

Title VII.

        43.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 and 37-40

above, as if fully set forth herein.

        44.     BRIGHTVIEW, through its agents and/or representatives, instituted a campaign

of continuous hostile and adverse conduct against ORTIZ, thereby making the work environment

unbearable, as set forth above.

        45.     ORTIZ was subjected to the Hostile work environment because she was a female

and treated differently than male employees.

        46.     ORTIZ was subjected to continuous humiliation because of BRIGHTVIEW’s

failure to heed to ORTIZ’s complaints of unwelcome sexual advances, requests for sexual favors,


                                       Complaint and Demand for Jury Trial
                                                   Pg. 8 of 21
       Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 9 of 21 PageID 9



physical contact directed to her person by ZEPEDA during her scope of employment. Said

conduct explicitly or implicitly affected ORTIZ’s employment, unreasonably interfered with her

work performance and created an intimidating, hostile, or offensive work environment.

        47.     There was a direct causal connection between ORTIZ’s protected activities and

BRIGHTVIEW’s subsequent adverse actions against her.

        48.     As a direct and proximate result of the aforementioned violations, ORTIZ has

suffered a loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,

inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe emotional

distress and anguish.

        WHEREFORE, ORTIZ respectfully requests a judgment against BRIGHTVIEW for

compensatory damages, loss benefits, loss income including back pay and front pay, prejudgment

interest, attorney’s fees and costs pursuant to Title VII et. seq., will be seeking punitive damages,

a trial by jury on all issues so triable and any other relief this court deems just and proper.

                                          COUNT III
              Title VII Violation and Claim Against BRIGHTVIEW: Retaliation

        49.     This is an action for Retaliation against BRIGHTVIEW under Title VII.

        50.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 and 37-40

above, as if fully set forth herein.

        51.     BRIGHTVIEW, through its agents and/or representatives, instituted a campaign

of retaliation against ORTIZ, which ultimately resulted in her employment being wrongfully

terminated.

        52.     ORTIZ was subjected to continued and pervasive sexual harassment and


                                       Complaint and Demand for Jury Trial
                                                   Pg. 9 of 21
     Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 10 of 21 PageID 10



discrimination because of her sex in the form of a hostile work environment in that she was

required to undergo repeated inappropriate offensive conduct, touching and comments from her

Manager, co-worker and supervisor, ZEPEDA.

       53.     ORTIZ was retaliated against based upon her engaging in protected activities

including complaining of sexual harassment and refusing to succumb to ZEPEDA’s sexual

desires. As described above, following ORTIZ’s complaints and informing ZEPEDA she would

not succumb to his sexual advances, retaliatory treatment followed in that ORTIZ’s work

conditions were unilaterally changed to her detriment, ORTIZ was subjected to increased

harassment, including being physically assaulted by ZEPEDA, which resulted in her employment

been wrongfully terminated.

       54.     BRIGHTVIEW intentionally, willfully, and wantonly retaliated against ORTIZ in

response to her complaints of sexual harassment. ORTIZ was punished for speaking up against

her offender while working at BRIGHTVIEW. ORTIZ was retaliated against for engaging in

protected activities including reporting the incident to the offender, her immediate supervisors

and BRIGHTVIEW’s Human Resources.

       55.     ORTIZ was subjected to retaliation for exercising her civil rights and demanding

to be treated equal as her male counterparts, which is a protected activity under the law.

       56.     ORTIZ suffered damages for which she herein sues.

       57.     ORTIZ was discriminated against and treated differently because she is a female

employee.

       58.     Had ORTIZ been a male employee, she would not have been threatened to lose

her job for failing to succumb to ZEPEDA’s sexual advances.

                                   Complaint and Demand for Jury Trial
                                              Pg. 10 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 11 of 21 PageID 11



        59.       There was a direct causal connection between ORTIZ’s protected activities and

BRIGHTVIEW’s subsequent adverse actions against her.

        60.       As a direct and proximate result of the aforementioned violations, ORTIZ has

suffered a loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,

inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe emotional

distress and anguish.

        WHEREFORE, ORTIZ respectfully requests a judgment against BRIGHTVIEW for

compensatory damages, loss benefits, loss income including back pay and front pay, prejudgment

interest, attorney’s fees and costs pursuant to Title VII et. seq., will be seeking punitive damages,

a trial by jury on all issues so triable and any other relief this court deems just and proper.

                                       COUNT IV
          760.01 Violation and Claim Against BRIGHTVIEW: Sexual Harassment

        61.       This is an action for Sexual Harassment against BRIGHTVIEW pursuant to Fla.

Stat. § 760.01.

        62.       ORTIZ incorporates and realleges the allegations in paragraphs 1-34 and 37-40

above, as if fully set forth herein.

        63.       ORTIZ was subjected to continuous and pervasive sexual harassment and

discrimination because of his sex in the form of a hostile work environment in that he was

required to undergo repeated inappropriate offensive conduct, touching and comments from his

Manager, co-worker and supervisor, ZEPEDA, as described above.

        64.       As a direct and proximate result of the aforementioned violations, ORTIZ has

suffered a loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,


                                       Complaint and Demand for Jury Trial
                                                  Pg. 11 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 12 of 21 PageID 12



inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe emotional

distress and anguish.

        WHEREFORE, ORTIZ respectfully requests a judgment against BRIGHTVIEW for

compensatory damages, loss benefits, loss income including back pay and front pay, prejudgment

interest, attorney’s fees and costs pursuant to Title VII et. seq., will be seeking punitive damages,

a trial by jury on all issues so triable and any other relief this court deems just and proper.

                                       COUNT V
      760.01 Violation and Claim Against BRIGHTVIEW: Hostile Work Environment

        65.     This is an action for Hostile Work Environment against BRIGHTVIEW pursuant

to Fla. Stat. § 760.01.

        66.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 and 37-40

above, as if fully set forth herein.

        67.     BRIGHTVIEW, through its agents and/or representatives, instituted a campaign

of continuous hostile and adverse conduct against ORTIZ, thereby making the work environment

unbearable, as set forth above.

        68.     ORTIZ was subjected to the Hostile work environment because she was a female

and treated differently than male employees.

        69.     ORTIZ was subjected to continuous humiliation because of BRIGHTVIEW’s

failure to heed to ORTIZ’s complaints of unwelcome sexual advances, requests for sexual favors,

physical contact directed to her person by ZEPEDA during her scope of employment. Said

conduct explicitly or implicitly affected ORTIZ’s employment, unreasonably interfered with her

work performance and created an intimidating, hostile, or offensive work environment.


                                       Complaint and Demand for Jury Trial
                                                  Pg. 12 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 13 of 21 PageID 13



          70.   There was a direct causal connection between ORTIZ’s protected activities and

BRIGHTVIEW’s subsequent adverse actions against her.

          71.   As a direct and proximate result of the aforementioned violations, ORTIZ has

suffered a loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,

inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe emotional

distress and anguish.

          WHEREFORE, ORTIZ respectfully requests a judgment against BRIGHTVIEW for

compensatory damages, loss benefits, loss income including back pay and front pay, prejudgment

interest, attorney’s fees and costs pursuant to Title VII et. seq., will be seeking punitive damages,

a trial by jury on all issues so triable and any other relief this court deems just and proper.

                                          COUNT VI
                760.01 Violation and Claim Against BRIGHTVIEW: Retaliation

          72.   This is an action for Retaliation against BRIGHTVIEW pursuant to Fla. Stat. §

760.01.

        73.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 and 37-40

above, as if fully set forth herein.

          74.   BRIGHTVIEW, through its agents and/or representatives, instituted a campaign

of retaliation against ORTIZ, which ultimately resulted in her employment being wrongfully

terminated.

          75.   ORTIZ was subjected to continued and pervasive sexual harassment and

discrimination because of her sex in the form of a hostile work environment in that she was

required to undergo repeated inappropriate offensive conduct, touching and comments from her


                                       Complaint and Demand for Jury Trial
                                                  Pg. 13 of 21
     Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 14 of 21 PageID 14



Manager, co-worker and supervisor, ZEPEDA.

       76.     ORTIZ was retaliated against based upon her engaging in protected activities

including complaining of sexual harassment and refusing to succumb to ZEPEDA’s sexual

desires. As described above, following ORTIZ’s complaints and informing ZEPEDA she would

not succumb to his sexual advances, retaliatory treatment followed in that ORTIZ’s work

conditions were unilaterally changed to her detriment, ORTIZ was subjected to increased

harassment, including being physically assaulted by ZEPEDA, which resulted in her employment

been wrongfully terminated.

       77.     BRIGHTVIEW intentionally, willfully, and wantonly retaliated against ORTIZ in

response to her complaints of sexual harassment. ORTIZ was punished for speaking up against

her offender while working at BRIGHTVIEW. ORTIZ was retaliated against for engaging in

protected activities including reporting the incident to the offender, her immediate supervisors

and BRIGHTVIEW’s Human Resources.

       78.     ORTIZ suffered damages for which she herein sues.

       79.     ORTIZ was subjected to retaliation for exercising her civil rights and demanding

to be treated equal as her male counterparts, which is a protected activity under the law.

       80.     ORTIZ was discriminated against and treated differently because she is a female

employee.

       81.     Had ORTIZ been a male employee, she would not have been threatened to lose

her job for failing to succumb to ZEPEDA’s sexual advances.

       82.     There was a direct causal connection between ORTIZ’s protected activities and

BRIGHTVIEW’s subsequent adverse actions against her.

                                   Complaint and Demand for Jury Trial
                                              Pg. 14 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 15 of 21 PageID 15



        83.     As a direct and proximate result of the aforementioned violations, ORTIZ has

suffered a loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,

inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe emotional

distress and anguish.

        WHEREFORE, ORTIZ respectfully requests a judgment against BRIGHTVIEW for

compensatory damages, loss benefits, loss income including back pay and front pay, prejudgment

interest, attorney’s fees and costs pursuant to Title VII et. seq., will be seeking punitive damages,

a trial by jury on all issues so triable and any other relief this court deems just and proper.

                                           COUNT VII
                                         Battery: ZEPEDA

        84.     This is an action for Battery against ZEPEDA.

        85.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 above, as if

fully set forth herein.

        86.      ZEPEDA intentionally and willfully touched ORTIZ against her express will,

consent and authority. ZEPEDA’s conduct created a reasonable apprehension in ORTIZ of

immediate harmful and offensive contact to ORTIZ’s person.

        87.     ZEPEDA intended to bring a harmful and offensive contact to ORTIZ’s person.

ZEPEDA did cause a harmful and offensive contact upon ORTIZ’s person with the intent to

cause harm to ORTIZ and ZEPEDA in fact caused harm to ORTIZ.

        88.     As a direct and proximate result of the aforementioned actions of ZEPEDA,

ORTIZ has suffered a loss of income, loss of benefits, loss of reputation, embarrassment and

humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe


                                    Complaint and Demand for Jury Trial
                                               Pg. 15 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 16 of 21 PageID 16



emotional distress and anguish.

        WHEREFORE, ORTIZ demands judgment against ZEPEDA for compensatory

damages, punitive damages, costs and demands trial by jury on all issues triable.

                                           COUNT VIII
                                  Battery Against BRIGHTVIEW

        89.     This is an action for Battery against BRIGHTVIEW.

        90.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 above, as if

fully set forth herein.

        91.     At all times material to the claims asserted herein, ZEPEDA was a manager or

supervisor with the DEFENDANT BRIGHTVIEW and was acting within the course and scope

of his employment.

        92.     ZEPEDA intentionally and willfully touched ORTIZ against her express will,

consent and authority. ZEPEDA’s conduct created a reasonable apprehension in ORTIZ of

immediate harmful and offensive contact to ORTIZ’s person.

        93.     ZEPEDA acted with the intent to cause harm to ORTIZ and ZEPEDA in fact

caused harm to ORTIZ. ZEPEDA intended to bring a harmful and offensive contact to ORTIZ’s

person. ZEPEDA did cause a harmful and offensive contact upon ORTIZ’s person with the intent

to cause harm to ORTIZ and ZEPEDA in fact caused harm to ORTIZ.

        94.     BRIGHTVIEW is vicariously liable for the actions of ZEPEDA by virtue of the

fact that ZEPEDA was in a managerial or supervisory position; ZEPEDA was acting within the

course and scope of his employment with BRIGHTVIEW; and BRIGHTVIEW had knowledge of

the actions described herein, and its sanctioning and involvement in the harassment, retaliatory


                                    Complaint and Demand for Jury Trial
                                               Pg. 16 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 17 of 21 PageID 17



actions, and hostile work environment directed against ORTIZ was intentional and inflicted upon

ORTIZ severe mental and emotional distress.

        95.     Said contact was intentional, against ORTIZ’s will, without her consent and

unwarranted by social usage and without business justification.

        96.     As a direct and proximate result of the aforementioned actions of ZEPEDA and

BRIGHTVIEW, ORTIZ has suffered a loss of income, loss of benefits, loss of reputation,

embarrassment and humiliation, inconvenience, loss of enjoyment of life, emotional pain and

suffering, and severe emotional distress and anguish.

        WHEREFORE, ORTIZ demands judgment against BRIGHTVIEW for compensatory

damages, punitive damages, costs and demands trial by jury on all issues triable.

                                           COUNT IX
                     Intentional Infliction of Emotional Distress: ZEPEDA

        97.     This is an action for Intentional Infliction of Emotional Distress against ZEPEDA.

        98.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 above, as if

fully set forth herein.

        99.     The conduct and acts of ZEPEDA were extreme, outrageous, oppressive and done

with the intent to cause ORTIZ severe emotional distress. The conduct of ZEPEDA of harassing,

violating and molesting ORTIZ while in the course and scope of her employment amounts to an

extreme, outrageous and oppressive conduct to a reasonable person and beyond the decency of a

civilized society.

        100.    ZEPEDA blatantly intended to cause ORTIZ to suffer severe emotional distress,

or recklessness as to the effect of ZEPEDA’s conduct.


                                   Complaint and Demand for Jury Trial
                                              Pg. 17 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 18 of 21 PageID 18



        101.     ZEPEDA caused ORTIZ severe emotional distress, mental anguish and anxiety.

        WHEREFORE, ORTIZ demands judgment against ZEPEDA for compensatory

damages, punitive damages, costs and demands trial by jury on all issues triable.

                                            COUNT X
               Intentional Infliction of Emotional Distress Against BRIGHTVIEW

        102.     This is an action for Intentional Infliction of Emotional Distress against

BRIGHTVIEW.

        103.     ORTIZ incorporates and realleges the allegations in paragraphs 1-34 above, as if

fully set forth herein.

        104.     At all times material to the claims asserted herein, ZEPEDA was a manager or

supervisor with BRIGHTVIEW, and was acting within the course and scope of his employment.

        105.     ZEPEDA’s harassment, discrimination and retaliatory actions directed against

ORTIZ were intentional and inflicted upon ORTIZ severe mental and emotional distress.

        106.     BRIGHTVIEW is vicariously liable for the actions of ZEPEDA by virtue of the

fact that ZEPEDA was in a managerial or supervisory position; ZEPEDA was acting within the

course and scope of his employment with BRIGHTVIEW; and BRIGHTVIEW had knowledge of

the actions described herein, and its sanctioning and involvement in the harassment, retaliatory

actions, and hostile work environment directed against ORTIZ was intentional and inflicted upon

ORTIZ severe mental and emotional distress.

        107.     The conduct and acts of ZEPEDA were extreme, outrageous, oppressive and done

with the intent to cause ORTIZ severe emotional distress. The conduct of ZEPEDA of harassing,

violating and molesting ORTIZ while in the course and scope of his employment amounts to an


                                     Complaint and Demand for Jury Trial
                                                Pg. 18 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 19 of 21 PageID 19



extreme, outrageous and oppressive conduct to a reasonable person and beyond the decency of a

civilized society.

        108.    BRIGHTVIEW blatantly intended to cause ORTIZ to suffer severe emotional

distress, or recklessness as to the effect of ZEPEDA’s conduct.

        109.    BRIGHTVIEW caused ORTIZ severe emotional distress, mental anguish and

anxiety.

        110.    As a direct and proximate result of the Defendants’ actions described herein,

ORTIZ has suffered from a loss of income and benefits, severe emotional distress and mental

anxiety, for all of which she should be compensated.

        WHEREFORE, ORTIZ demands judgment against BRIGHTVEW for compensatory

damages, punitive damages, costs and demands trial by jury on all issues triable.

                                          COUNT XI
                          Negligent Retention Against BRIGHTVIEW

        111.    This is a cause of action for Negligent Retention against BRIGHTVIEW.

        112.    ORTIZ incorporates and realleges the allegations in paragraphs 1-34 above, as if

fully set forth herein.

        113.    That BRIGHTVIEW owed ORTIZ a duty to protect ORTIZ while ORTIZ was in

the course and scope of her employment and not have ORTIZ subjected to unwanted harassment,

battery, intentional infliction of emotional distress, humiliation, loss of liberty and molestation.

        114.    BRIGHTVIEW breached the duty that it owed to ORTIZ in that notwithstanding

that BRIGHTVIEW had prior knowledge of ZEPEDA’s propensity to sexually harass and prey

on subordinates and employees of BRIGHTVIEW, and despite the fact that ORTIZ complained


                                    Complaint and Demand for Jury Trial
                                               Pg. 19 of 21
      Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 20 of 21 PageID 20



about the conduct of ZEPEDA, BRIGHTVIEW retained ZEPEDA as an employee and in a

managerial position which permitted ZEPEDA to continue to harass and abuse ORTIZ.

          115.   That as result of the prior conduct of ZEPEDA to which BRIGHTVIEW was

aware, and the prior complaints about ZEPEDA to BRIGHTVIEW’s ownership, it was

reasonably foreseeable that ORTIZ would be subjected to the conduct by ZEPEDA and sustain

injury.

          116.   The conduct, acts and omissions of BRIGHTVIEW, through its agents,

representatives and employees were extreme, outrageous or with total disregard or deliberate

indifference to ORTIZ’s person, and therefore, BRIGHTVIEW was aware, knew or should have

known that its acts, omissions and conduct would cause ORTIZ injuries and in fact caused

ORTIZ injuries.

          WHEREFORE, ORTIZ demands judgment against DEFENDANT for compensatory

damages, costs and demands trial by jury on all issues triable.

          DATED This 15 day of November, 2019.

                                                         /s/ Jesus Irizarry
                                                         JESUS IRIZARRY, ESQUIRE
                                                         IRIZARRY MENDEZ PL
                                                         Florida Bar No.: 103542
                                                         P.O. Box 771713
                                                         Orlando, FL 32877
                                                         Tel. (321) 300-4529
                                                         Fax (888) 901-4529
                                                         E-Mail: jim@IrizarryMendez.com
                                                         Counsel for ORTIZ

                                                                and

                                                         FRANK T. ALLEN, ESQUIRE
                                                         Florida Bar No.: 0035464

                                   Complaint and Demand for Jury Trial
                                              Pg. 20 of 21
Case 6:19-cv-02184 Document 1 Filed 11/15/19 Page 21 of 21 PageID 21



                                            THE ALLEN FIRM, P.A.
                                            A Professional Association
                                            605 E. Robinson Street, Suite 130
                                            Orlando, FL 32801
                                            Tel. (407) 481-8103
                                            Fax (407) 481-0009
                                            E-Mail: ALLENF551@aol.com
                                            Co-Counsel for ORTIZ




                      Complaint and Demand for Jury Trial
                                 Pg. 21 of 21
